DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-18, 20-23, 28, 31, and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rot et al. (USPG 2016/0189565, hereinafter referred to as Rot).

Regarding claims 16 and 33-34, Rot discloses a computer-implemented method, non-transitory computer readable storage medium, device, comprising: 
one or more processors (figure 1 and/or paragraph 117);
a memory (figure 1 and/or paragraph 117);
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (figure 1 and/or paragraph 117), the one or more programs including instructions for:
obtaining recorded data comprising speech by a user (paragraphs 37-38, capturing speech input from the user); 
analyzing the recorded data to calculate a speech rate of the speech (paragraphs 59-60, 83 and 91, measuring speech rate); 
determining that the calculated speech rate exceeds a predefined threshold (paragraphs 83 and 91, comparing the measured speech rate to a threshold); 
causing rendering of a user interface at an electronic device of the user (figure 6 and/or paragraph 60, user interface displaying the produced voice and speech rate meter), wherein the user interface comprises: 
an interactive representation of the recorded data for providing a playback of the recorded data comprising speech by the user (figure 6, the produced speech shown in item 620); 
the calculated speech rate (figure 6 and/or paragraph 60, user interface displaying the produced voice and speech rate meter; also referring to paragraphs 83 and 91); and 
speech rate exceeds the predefined threshold (figure 6 and/or paragraph 60, user interface displaying the produced voice and speech rate meter indicating whether the speech rate is slow, normal, or fast relative to a threshold; also referring to paragraphs 83 and 91).

Regarding claims 17-18, 20-23, 28, and 31, Rot further discloses the method of claim 16, further comprising: rendering an overall analysis score (figure 6 and/or paragraph 60, user interface displaying the produced voice and speech rate meter indicating whether the speech rate is slow, normal, or fast relative to a threshold; also referring to paragraphs 83 and 91), wherein the overall analysis score is at least partially based on the calculated speech rate (paragraph 59, speech rate is measured as syllables per second); wherein the recorded data comprises audio data, image data, video data, or any combination thereof (paragraphs 37-38, capturing speech input from the user; also see figures 3-6 for audio representation); wherein the indication of whether the calculated speech rate exceeds the predefined threshold comprises an indication of whether the speech is of an appropriate talking speed (figure 6 and/or paragraph 60, user interface displaying the produced voice and speech rate meter indicating whether the speech rate is slow, normal, or fast; also referring to paragraphs 83 and 91; wherein the indication of whether the calculated speech rate exceeds the predefined threshold comprises a graphical representation (figure 6 and/or paragraph 60, user interface displaying speech rate meter; also referring to paragraphs 83 and 91); wherein the recorded data is analyzed to detect a predefined issue with the transcript, paragraphs 54-56; analyze the voice to determine if there is an error, and if so, indicates the error as a feedback on the display of the user device; the “transcript” is interpreted as the template that the analyzed voice is compared against); wherein the rendered user interface comprises a number of predefined issues detected (paragraph 84, “… errors are presented as instructive indications (e.g., the indications 440)”; also referring to figure 4, item 440; the number of item 440 displayed in the UI indicates the number of issues detected); wherein the recorded data is analyzed to determine pitch, tone, quality, cadence, or any combination thereof (paragraphs 56 and 69; “positive indication” as shown in figure 4A, item 430; analyzing the voice to determine the “quality and correctness of the voice production”); wherein interactive representation of the recorded data is above the calculated speech rate in the rendered user interface (figure 6 and/or paragraph 60, user interface displaying the produced voice and speech rate meter indicating whether the speech rate is slow, normal, or fast relative a threshold; also referring to paragraphs 83 and 91); wherein the predefined issue comprises: flowery speech, a duplicate word, a controversial topic, a personal topic, a cliche, a curse word, an overused word, a positive phrase, a filler word, or any combination thereof (paragraph 19, usage of filler words).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rot in view of Kuo et al. (USPG 2016/0253989, hereinafter referred to as Kuo).

Regarding claim 24, the modified Kyllonen fails to explicitly disclose, however, Kuo teaches wherein the rendered user interface comprises a number of predefined issues detected (paragraph 39, “displaying statistical breakdown of the various speech recognition errors …”).  
Since the modified Rot and Kuo are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of displaying recognition errors so that the user would know the where the errors come from and how to fix it.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 25-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Rot in view of Kyllonen.

Regarding claims 25-27, 29, Rot fails to explicitly disclose, however, Kyllonen teaches the method of claim 16, wherein the speech by the user is a response to an interview question, a speaking prompt (paragraph 17, collecting response to interview question/prompt); wherein the recorded data is analyzed to determine sophistication of phrases, grammar, sentence structure, vocabulary of the speech, or any combination thereof (paragraph 19, word choice and grammar are used to determine a numerical value that reflects the level of sophistication); wherein the recorded data is analyzed using a machine-learning algorithm (paragraph 29, “supervised machine learning”).  
Since Rot and Kyllonen are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of collecting user’s response and analyzing it to determine a level of sophistication in the use of language.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Rot in view of Gustavsson et al. (USPG 2016/0180837, hereinafter referred to as Gustavsson).

Regarding claim 32, the modified Rot fails to explicitly disclose, however, Gustavsson further teaches the method of claim 16, further comprising: before recording the data, prompting the user to prepare for recording (paragraph 3).  
Since the modified Rot and Gustavsson are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of .       
                 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rot in view of Jaggi et al. (USPG 2015/0037765, hereinafter referred to as Jaggi).

Regarding claim 19, Rot fails to explicitly disclose, however, Jaggi teaches the method of claim 16, wherein the speech rate comprises a number of words per minute (paragraph 89, speaking rate is measure in word/minute).  
Since Rot and Jaggi are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of measuring speaking rate in word per minute.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Rot in view of Desautels (USPG 2016/0104180, hereinafter referred to as Gustavsson).

paragraph 143 and/or figure 7B, a user interface for displaying transcription of the interview). 
Since the modified Rot and Desautels are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of transcribing and displaying transcript of the interview.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patil et al. (USPG 2012/0278824) teaches a method for evaluating visual worthiness of video data in a network environment.  Desjardins et al. (USPG 2012/0265770) teach a method for automated job search, recruitment and placement.  Sciuk (USPG 2011/0131120) teaches a method for managing a process for the shopping and selection of human entities.  Ramanarayanan et al. (USPN 10592733) teaches a method for evaluating speech dialog system engagement via video.  These references are considered pertinent to the claimed invention.      
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HUYEN X VO/Primary Examiner, Art Unit 2656